Order entered March 6, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-01286-CV

                        IN RE KENNETH LEO BUHOLTZ, Relator

                     On Appeal from the 219th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 219-51173-2010

                                          ORDER
                         Before Justices Francis, Evans, and Whitehill

       Before the Court are relator’s motion for reconsideration and motion for extension of

time to file a motion for reconsideration. We DENY both motions without prejudice to the filing

of a new, properly supported petition for writ of mandamus.


                                                     /s/   MOLLY FRANCIS
                                                           JUSTICE